Exhibit 10.5


Acknowledgement Form
[Date]
[Name of Director]
Dear: ____________
Pursuant to the PNM Resources, Inc. 2014 Performance Equity Plan (the ‘Plan’),
you have been granted a Restricted Stock Rights Award for ____ shares of stock
of PNM Resources, Inc. as outlined below.
Employee ID: _________
Granted To: _________
Grant ID: ___
Grant Date: _________
Granted: _____
Grant Price: $0.000000
Vesting Schedule: 1 year cliff


Vesting Schedule - Restricted Stock Rights Award
Vest Date 1
Vest Quantity
_________
_______



 


By my acceptance below, I hereby (1) acknowledge receipt of this Grant on the
date shown above, which has been issued to me under the attached Terms and
Conditions and the Plan, (2) acknowledge receipt of the copy of the Plan and the
Terms and Conditions of this Grant, and (3) agree to conform to all of the
attached Terms and Conditions of the Grant and the Plan.








_____________________
1 Vested Restricted Stock Rights will be delivered in accordance with any
elections made under the Director Deferred Rights Program, provided that if
vesting or any applicable deferred delivery dates occur during a blackout
period, the vested shares will be delivered at a later date after such blackout
period ends.




--------------------------------------------------------------------------------

Exhibit 10.5


Terms and Conditions of Restricted Stock Rights Award to Non-Employee Directors
Pursuant to the PNM Resources, Inc. 2014 Performance Equity Plan, you have been
granted a Restricted Stock Rights Award for the number of shares specified on
the Acknowledgment Form attached. The Acknowledgment Form and these Terms and
Conditions are collectively referred to as the “Award Document.”
The Restricted Stock Rights Award is subject to all of the provisions set forth
in the PNM Resources, Inc. 2014 Performance Equity Plan (the “Plan”) and this
Award Document. The Restricted Stock Rights Award is also subject to the
provisions set forth in the PNM Resources, Inc. Director Deferred Restricted
Stock Rights Program (“Deferral Program”) if you chose to defer your Restricted
Stock Rights Award.
Capitalized terms used in the Award Document that are not otherwise defined
herein shall have the meanings given to such terms in the Plan or the Deferral
Program.
1.
Vesting.



(a)The Restricted Stock Rights Award shall vest in accordance with the vesting
schedule on the Acknowledgment Form.


(b)If you have a Termination of Service as a Nonemployee Director, any nonvested
Restricted Stock Rights Award will vest pursuant to Section 9.4 of the Plan.


2.Form and Timing of Delivery of Stock.


(a)If the Restricted Stock Rights vest as described on the Acknowledgment Form,
you will receive the Stock payable with respect to such vested Restricted Stock
Rights Award within ninety (90) days following the dates on which the Restricted
Stock Rights vest.


(b)If any Restricted Stock Rights vest as described in Section 1(b), you will
receive the Stock payable with respect to such Restricted Stock Rights within
ninety (90) days following your Termination of Service.


(c)Notwithstanding the foregoing Sections 2(a) and 2(b), if you elected to
participate in the Deferral Program, you will be paid in accordance with your
elections and the terms of the Deferral Program.


(d)The delivery of the Restricted Stock Rights may be delayed to the extent
necessary to comply with Federal securities laws.
 
3.Divided Equivalents. You will not be entitled to receive a dividend equivalent
for any of the Restricted Stock Rights granted hereunder. You also will not be
entitled to receive dividend equivalents, if any, on any Restricted Stock Rights
that you deferred pursuant to the Deferral Program.
4.Voting Rights. You will have no voting rights with respect to nonvested
Restricted Stock Rights. You also will have no voting rights with respect to any
Restricted Stock Rights




--------------------------------------------------------------------------------

Exhibit 10.5


that you deferred pursuant to the Deferral Program.


5.Clawback. All or any portion of this Restricted Stock Rights Award is subject
to recapture or “clawback” to the extent necessary to comply with Company policy
or applicable law. By accepting this Award, you agree to be bound by, and comply
with, the terms of any such recapture or clawback provisions and with any
Company request or demand for a recapture or clawback.


6.Waiver and Modification. The provisions of this Award Document may not be
waived or modified unless such waiver or modification is in writing signed by
the Company.


MANY OF THE PROVISIONS OF THIS AWARD DOCUMENT ARE SUMMARIES OF SIMILAR OR
PERTINENT PROVISIONS OF THE PLAN OR THE DEFERRAL PROGRAM. TO THE EXTENT THIS
AWARD DOCUMENT IS SILENT ON AN ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND
THIS AWARD DOCUMENT OR THE DEFERRAL PROGRAM AND THIS AWARD DOCUMENT, THE
PROVISIONS OF THE PLAN OR THE DEFERRAL PROGRAM SHALL CONTROL.












